Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (NPL), hereinafter Anderson, in view of Polster (US 6410071 B1), hereinafter Polster.

Regarding claims 29 and 37, Anderson discloses a method of setting a fluid heating system, the fluid heating system having a solar collector configured for focusing sunlight on a focal axis, an elongated flow element arranged and configured for heating and transporting liquid water along the solar collection system at the focal axis in a fixed configuration with the solar collector, and a flow-control assembly configured to control the flow of liquid water in the elongated flow element to control heating of the liquid water below a boiling temperature and to establish a mass flow rate of the liquid water (“The apparatus described is a solar-powered water disinfection device that can overcome most if not all of the barriers that presently limit technological solutions to drinking water problems. It uses a parabolic trough solar concentrator with a receiver tube that is also a counterflow heat exchanger. The system is totally self-contained utilizing a photovoltaic-powered water pump, and a standard automotive thermostat for water flow control” abstract), the method comprising: 
receiving a desired pathogen reduction in the liquid water in the fluid heating system at the flow-control assembly (“Experiments at the Florida Solar Energy Center have demonstrated up to 2,500 liters of safe drinking water per day with 28 square meters of solar concentrator” abstract. Therefore, the desired pathogen reduction is simply “safe” for drinking or potable); 
receiving a series of time-varying temperatures of the liquid water in the elongated flow element at the flow-control assembly at a distal end of the elongated flow element (Figure 3);  
setting a temperature to control the flow-control assembly based on the desired pathogen reduction (“A standard automotive thermostat at the end of the receiver insures that no water will exit the system until it has reached the required temperature” page 185, line 1); and 
controlling the mass flow rate of the liquid water using the flow-control assembly based on the set temperature to provide the desired pathogen reduction (Figure 5).

    PNG
    media_image1.png
    386
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    974
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    644
    936
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    704
    958
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    379
    563
    media_image5.png
    Greyscale

Anderson does not disclose:
calculating a calculated pathogen reduction at the flow-control assembly using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the liquid water is at each temperature; 
comparing the calculated pathogen reduction to the desired pathogen reduction; or
setting the temperature to control the flow-control assembly based on the comparing the calculated pathogen reduction to the desired pathogen reduction; or 
wherein the temperature to control the flow-control assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the liquid water in the elongated flow element calculated using the decimal reduction model.

However, Polster teaches:
calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time at each temperature (“the data of Table A may be used for determining the log kill rate(s) and the cumulative log kill of Salmonella in whole eggs. The internal temperature of the eggs is monitored as described above. Fluctuating temperatures of the fluid are reflected in changing internal temperatures of the eggs. The log kill rate at each temperature may be multiplied by the time the eggs are at such temperature and the products may be summed to determine a cumulative log kill of the eggs at any given time” column 7, line 58); 
comparing the calculated pathogen reduction to the desired pathogen reduction (“The cumulative pasteurization property change is periodically or continuously compared to at least one predetermined value” column 8, line 50); 
setting the parameter to control the assembly based on the comparing the calculated pathogen reduction to the desired pathogen reduction (“For example, in embodiments, the method of the present system compares the cumulative pasteurization property change, e.g., number of counted pulses, to a predetermined value, e.g. at least 3 (or 5) log reduction in bacteria count or at least 30,000 (or 50,000) pulses, for accurately determining when the cumulative pasteurization property change (e.g., log kill) substantially indicates a desired degree of pasteurization” column 8, line 58 and “A signal is generated when a predetermined relationship between the cumulative pasteurization property change and a predetermined value is revealed. In preferred embodiments, a signal may be generated when the cumulative pasteurization property change (e.g., log kill of bacteria) is approximately the desired degree of pasteurization. The product can then be removed from the heated fluid in response to the signal and cooled” column 9, line 6); and 
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model (“the invention also provides methods of pasteurizing cooked food products, in which cooked food is subjected to heat treatment at a temperature above a minimum pasteurization temperature, but below an acceptable cooked temperature of the product” column 5, line 1).

    PNG
    media_image6.png
    312
    578
    media_image6.png
    Greyscale

In view of Polster’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time at each temperature; 
comparing the calculated pathogen reduction to the desired pathogen reduction; 
setting the parameter to control the assembly based on the comparing the calculated pathogen reduction to the desired pathogen reduction; and
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model as is taught in Polster, in the method of setting a fluid heating system disclosed by Anderson.
One would have been motivated to include:
calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time at each temperature; 
comparing the calculated pathogen reduction to the desired pathogen reduction; 
setting the parameter to control the assembly based on the comparing the calculated pathogen reduction to the desired pathogen reduction; and 
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model because Polster states “the invention also provides methods of pasteurizing cooked food products, in which cooked food is subjected to heat treatment at a temperature above a minimum pasteurization temperature, but below an acceptable cooked temperature of the product” (column 5, line 1). Therefore, including the teachings of Polster will permit pasteurization at temperatures below the generally accepted safe minimum temperatures. The examiner notes that Anderson discloses that “Research on field water disinfection has shown that all waterborne enteric pathogens are inactivated instantly at temperatures above 90°C” (page 184) while Table 1 shows that this temperature is not always attained. Therefore, the method of Polster is particularly suited to enabling the determination of the safety of the water of Anderson.

Regarding claim 32, Anderson, as modified by Polster, discloses the method of claim 29, wherein the series of time-varying temperatures comprises discrete and increasing temperatures of the liquid water as the liquid water flows through the elongated flow element (Figure 3 and Table 1 of Anderson. Table A of Polster additionally teaches discrete and increasing temperatures).

Regarding claim 33, Anderson, as modified by Polster, discloses the method of claim 32, wherein the discrete and increasing temperatures are based on an operating temperature of the flow control assembly (The set temperature and flow speed of the thermostatic valve of Anderson will affect the temperatures). 

Regarding claim 34, Anderson, as modified by Polster, discloses the method of claim 33, wherein receiving a series of time-varying temperatures of the liquid water comprises calculating the series of time-varying temperatures using an energy balance of the fluid heating system at the operating temperature (Figure 3 is a plot of the “Computer-predicted temperature profiles along the receiver length”).

Regarding claim 35, Anderson, as modified by Polster, discloses the method of claim 29, wherein the flow-control assembly comprises a single control valve to control the flow of liquid water in the elongated flow element and the return line and to establish the mass flow rate of the liquid water (“a standard automotive thermostat for water flow control” abstract).

Regarding claim 36, Anderson, as modified by Polster, discloses the method of claim 29, comprising: 
receiving the desired pathogen reduction from a user (The determination of what is safe will be made by a user).

Regarding claims 38 and 41, Anderson discloses a method of controlling a fluid heating system, the fluid heating system having a solar collector configured for focusing sunlight on a focal axis, an elongated flow element arranged and configured for heating and transporting liquid water along the solar collection system at the focal axis in a fixed configuration with the solar collector, and a flow-control assembly configured to control the flow of liquid water in the elongated flow element to control heating of the liquid water below a boiling temperature and to establish a mass flow rate of the liquid water, the method comprising: 
receiving a desired pathogen reduction in the liquid water in the fluid heating system at the flow-control assembly (“Experiments at the Florida Solar Energy Center have demonstrated up to 2,500 liters of safe drinking water per day with 28 square meters of solar concentrator” abstract. Therefore, the desired pathogen reduction is simply “safe” for drinking or potable); 
receiving a series of time-varying temperatures of the liquid water in the elongated flow element at the flow-control assembly at a distal end of the elongated flow element (Figures 3 and 5); and 
controlling the mass flow rate of the liquid water through the flow-control assembly to provide the desired pathogen reduction (Figure 5).

Anderson does not disclose:
calculating a calculated pathogen reduction at the flow-control assembly using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the liquid water is at each temperature; 
controlling the mass flow rate of the liquid water through the flow-control assembly using the calculated pathogen reduction to provide the desired pathogen reduction; or
wherein the temperature to control the flow-control assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the liquid water in the elongated flow element calculated using the decimal reduction model.

However, Polster teaches:
calculating a calculated pathogen reduction at the flow-control assembly using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the product is at each temperature (“the data of Table A may be used for determining the log kill rate(s) and the cumulative log kill of Salmonella in whole eggs. The internal temperature of the eggs is monitored as described above. Fluctuating temperatures of the fluid are reflected in changing internal temperatures of the eggs. The log kill rate at each temperature may be multiplied by the time the eggs are at such temperature and the products may be summed to determine a cumulative log kill of the eggs at any given time” column 7, line 58); 
controlling the assembly using the calculated pathogen reduction to provide the desired pathogen reduction (“For example, in embodiments, the method of the present system compares the cumulative pasteurization property change, e.g., number of counted pulses, to a predetermined value, e.g. at least 3 (or 5) log reduction in bacteria count or at least 30,000 (or 50,000) pulses, for accurately determining when the cumulative pasteurization property change (e.g., log kill) substantially indicates a desired degree of pasteurization” column 8, line 58 and “A signal is generated when a predetermined relationship between the cumulative pasteurization property change and a predetermined value is revealed. In preferred embodiments, a signal may be generated when the cumulative pasteurization property change (e.g., log kill of bacteria) is approximately the desired degree of pasteurization. The product can then be removed from the heated fluid in response to the signal and cooled” column 9, line 6); and
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model (“the invention also provides methods of pasteurizing cooked food products, in which cooked food is subjected to heat treatment at a temperature above a minimum pasteurization temperature, but below an acceptable cooked temperature of the product” column 5, line 1).

In view of Polster’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
calculating a calculated pathogen reduction at the flow-control assembly using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the product is at each temperature;  
controlling the assembly using the calculated pathogen reduction to provide the desired pathogen reduction;
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model as is taught in Polster, in the method of setting a fluid heating system disclosed by Anderson.
One would have been motivated to include:
calculating a calculated pathogen reduction at the flow-control assembly using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the product is at each temperature;  
controlling the assembly using the calculated pathogen reduction to provide the desired pathogen reduction;
wherein the temperature to control the assembly is lower than a corresponding temperature required to achieve the desired pathogen reduction without accounting for the accumulated pathogen reductions from the series of time-varying temperatures of the product calculated using the decimal reduction model because Polster states “the invention also provides methods of pasteurizing cooked food products, in which cooked food is subjected to heat treatment at a temperature above a minimum pasteurization temperature, but below an acceptable cooked temperature of the product” (column 5, line 1). Therefore, including the teachings of Polster will permit pasteurization at temperatures below the generally accepted safe minimum temperatures. The examiner notes that Anderson discloses that “Research on field water disinfection has shown that all waterborne enteric pathogens are inactivated instantly at temperatures above 90°C” (page 184) while Table 1 shows that this temperature is not always attained. Therefore, the method of Polster is particularly suited to enabling the determination of the safety of the water of Anderson.

Regarding claim 39, Anderson, as modified by Polster, discloses the method of claim 38, wherein the flow-control assembly comprises a single control valve to control the flow of liquid water in the elongated flow element and the return line and to establish the mass flow rate of the liquid water (“a standard automotive thermostat for water flow control” abstract).

Regarding claim 40, Anderson, as modified by Polster, discloses the method of claim 38, comprising: 
receiving the desired pathogen reduction from a user (The determination of what is safe will be made by a user).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Polster, and further in view of FDA (NPL), hereinafter FDA.

Regarding claim 30, Anderson, as modified by Polster, discloses the method of claim 29. 

Anderson, as modified by Polster, does not disclose wherein the decimal reduction model for pathogen inactivation is a first-order rate model 

However, FDA teaches wherein the decimal reduction model for pathogen inactivation is a first-order rate model (The traditional approach to describing changes in microbial populations as a function of time has used the survivor curve equation:  
                
                    
                        
                            
                                
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        /
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    -
                                    t
                                    /
                                    D
                                    #
                                    
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
where: N = microbial population at any time, t 
                        
                            
                                
                                    N
                                
                                
                                    0
                                
                            
                        
                     = initial microbial population 
D = decimal reduction time, or time required for a 1-log cycle reduction in the microbial population.
The corresponding model from chemical reaction kinetics is the first-order kinetic model: 
                
                    
                        
                            
                                
                                    
                                    
                                        
                                            d
                                            N
                                        
                                        /
                                        
                                            d
                                            t
                                        
                                    
                                    =
                                    -
                                    k
                                    N
                                     
                                    #
                                    
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where: k = reaction rate constant (first-order), or the slope of the natural logarithm of survivors in contrast to time for the microbial population… 
Traditionally, the influence of temperature on microbial population inactivation rates has been expressed in terms of the thermal resistance constant (z-value) using the following model: 
                
                    
                        
                            
                                
                                    
                                    l
                                    o
                                    g
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                /
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            (
                                            T
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    R
                                                
                                            
                                            )
                                        
                                        /
                                        
                                            z
                                        
                                    
                                    #
                                    
                                        
                                            5
                                        
                                    
                                
                            
                        
                    
                
            
The thermal resistance constant z(T) is the temperature increase needed to accomplish a 1-log cycle reduction in the D-value. The reference decimal reduction time (                        
                            
                                
                                    D
                                
                                
                                    R
                                
                            
                        
                    ) is the magnitude at a reference temperature (                        
                            
                                
                                    T
                                
                                
                                    R
                                
                            
                        
                    )” page 16).

In view of FDA’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the decimal reduction model for pathogen inactivation is a first-order rate model as is taught in FDA, in the method disclosed by Anderson, as modified by Polster.
One would have been motivated to include wherein the decimal reduction model for pathogen inactivation is a first-order rate model because the equations of FDA provide a rigorous formula of calculating pathogen reduction. Additionally, the known technique of calculating pathogen reduction is applied to the known pathogen reducing device of Anderson as modified. The court has held such modifications to be obvious Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Polster, in view of FDA, and further in view of Linn (US 20100169062 A1), hereinafter Linn.

Regarding claim 31, Anderson, as modified by Polster and FDA, discloses the method of claim 29. 

Anderson, as modified by Polster and FDA, does not disclose wherein the decimal reduction model for pathogen inactivation is solved using a forward-stepping integration scheme.

However, Linn teaches a forward-stepping integration scheme (“The integration scheme used in the method according to the preferred embodiment uses a set of simple integration rules belonging to class of one step methods (see sections 16.1 of [38] and 7.2.1-7.2.3 of [39]) included herein by reference. The specific integration rules used within the FO module of the method according to the preferred embodiment are: [0218] the simple forward Euler rule, which is a method of 1.sup.st order accuracy and requires 1 evaluation of the r.h.s. function per step” paragraph [0217]).

FDA does not suggest a solution technique. However, it is noted that there are a finite number of schemes available to one having ordinary skill in the art for integration. In this regard, it is noted that Linn teaches a forward stepping integration scheme. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to integrate with a forward stepping scheme since it is known to do so and therefore has a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pesce (US 20130071527 A1) teaches calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to a temperature and the amount of time the fluid is at the temperature (“The log reduction (LR) in pathogens is exponential with temperature and linear with time. The log reduction may be expressed as follows:
                
                    L
                    R
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    D
                                
                                
                                    R
                                    e
                                    f
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            
                                
                                    10
                                
                                
                                    (
                                    T
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            R
                                            e
                                            f
                                        
                                    
                                
                            
                            /
                            z
                        
                    
                    d
                    t
                    '
                
            ,
where                         
                            
                                
                                    D
                                
                                
                                    R
                                    e
                                    f
                                
                            
                        
                     is the time required for a one decimal reduction in the pathogen at the reference temperature                         
                            
                                
                                    T
                                
                                
                                    R
                                    e
                                    f
                                
                            
                        
                    , the z-value is the temperature increment needed for a ten-fold decrease in D, T(t’) is temperature at time t, t is time, dt’ is the instantaneous change in time, D and z are microbiological parameters for specific organisms, and                         
                            
                                
                                    T
                                
                                
                                    R
                                    e
                                    f
                                
                            
                        
                     is the temperature that starts microorganism death” paragraph [0122]).
Collier (US 5505917 A) “when thermostat valve 142 is open, pump 190 supplies sufficient flow to maintain as close to the disinfection temperature as possible without oversupplying incoming water which will lower water temperature below the disinfection temperature causing thermostat valve 142 to close.” This reference appears to share authors with previously cited Anderson (NPL) and be directed to substantially the same device though less detail is provided in key areas.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799